Name: 84/330/EEC: Decision of the European Parliament of 10 April 1984 on the discharge granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1982 financial year . Resolution embodying the comments accompanying the decision granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of its revenue and expenditure accounts for the 1982 financial year
 Type: Decision
 Subject Matter: budget; NA;  EU institutions and European civil service
 Date Published: 1984-06-30

 Avis juridique important|31984D033084/330/EEC: Decision of the European Parliament of 10 April 1984 on the discharge granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1982 financial year . Resolution embodying the comments accompanying the decision granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of its revenue and expenditure accounts for the 1982 financial year Official Journal L 173 , 30/06/1984 P. 0004 - 0006+++++DECISION OF THE EUROPEAN PARLIAMENT OF 10 APRIL 1984 ON THE DISCHARGE GRANTED TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING IN RESPECT OF THE IMPLEMENTATION OF ITS APPROPRIATIONS FOR THE 1982 FINANCIAL YEAR ( 84/330/EEC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE 1982 FINANCIAL YEAR AND THE REPORT OF THE COURT OF AUDITORS ON THESE ACCOUNTS ( DOC . 1-1228/83 ) , RECALLING ITS RESOLUTION ON THE BUDGETARY CONTROL ASPECTS OF DECENTRALIZED AGENCIES , AUTONOMOUS ORGANS AND SATELLITE BODIES OF THE EUROPEAN COMMUNITIES TOGETHER WITH OTHER RECIPIENTS OF SUBSIDIES , 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE 1982 FINANCIAL YEAR : FINANCIAL YEAR 1982 * ECU RECEIPTS * 3 864 243 1 . SUBSIDY FROM THE COMMISSION * 3 809 719 2 . BANK INTEREST * 23 605 3 . OTHER ( INCLUDING EXCHANGE RATE GAINS ) * 30 919 EXPENDITURE 1 . FINAL BUDGET APPROPRIATIONS * 4 006 000 2 . COMMITMENTS * 3 864 243 3 . APPROPRIATIONS UNUSED ( 1 - 2 ) * 141 757 4 . PAYMENTS * 3 254 506 5 . APPROPRIATIONS BROUGHT FORWARD * 692 555 6 . PAYMENTS FROM APPROPRIATIONS BROUGHT FORWARD * 612 046 7 . APPROPRIATIONS BROUGHT FORWARD AND CANCELLED ( 5 - 6 ) * 80 510 8 . APPROPRIATIONS CARRIED FORWARD * 609 737 9 . APPROPRIATIONS CANCELLED ( 1 - 4 - 8 ) * 141 757 2 . GRANTS A DISCHARGE TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE 1982 FINANCIAL YEAR ; 3 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , TO THE COUNCIL AND THE COMMISSION AND TO THE COURT OF AUDITORS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE ON 10 APRIL 1984 . THE SECRETARY-GENERAL H . - J . OPITZ THE PRESIDENT PIETER DANKERT RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THE DECISION GRANTING A DISCHARGE TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING IN RESPECT OF ITS REVENUE AND EXPENDITURE ACCOUNTS FOR THE 1982 FINANCIAL YEAR THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE 1982 ACCOUNTS ( DOC . 1-1270/83 ) , HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-1335/83 ) , 1 . ASKS THE COMMISSION AND THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING TO TAKE THE NECESSARY MEASURES TO COMPLY WITH THE FOLLOWING COMMENTS AND CALLS ON THE COMMISSION TO SUBMIT A WRITTEN REPORT BY 1 NOVEMBER 1984 ON THE FOLLOW-UP TO THESE COMMENTS ; INVENTORY 2 . NOTES THE IMPROVEMENTS IN THE INVENTORY OF THE CENTRE AND TRUSTS THAT THESE IMPROVEMENTS WILL BE MAINTAINED ; ACCOUNTING MATTERS 3 . BELIEVES THAT THE CENTRE , IN FUTURE , DESPITE CERTAIN AVERRED TECHNICAL DIFFICULTIES , SHOULD COMPLETE THE ANNUAL ACCOUNTS MORE SPEEDILY AS RECOMMENDED BY THE COURT OF AUDITORS ; PUBLICATIONS 4 . CALLS ON THE CENTRE TO REVIEW ITS MAILING LIST BY ASKING THE RECIPIENTS PERIODICALLY TO CONFIRM WHETHER THEY WISH TO CONTINUE TO RECEIVE MAILINGS ; RESEARCH CONTRACTS 5 . REFLECTS THAT THE LIMITED SPREAD OF USE OF RESEARCH ESTABLISHMENTS IN CERTAIN MEMBER STATES IS FAR TOO NARROW AND CALLS ON THE CENTRE TO SEEK TO WIDEN THIS SPREAD ; OTHER CONTRACTS 6 . BELIEVES THAT THE CONTRACTS FOR THE SUPPLY OF GOODS AND SERVICES TO THE CENTRE SHOULD BE SUBJECT TO THE FINANCIAL PROVISIONS APPLYING TO THE CENTRE IN THE MATTER OF ISSUING OF INVITATIONS TO TENDER AND AWARDING OF RESULTING CONTRACTS AND URGES THAT THIS REQUIREMENT BE OBSERVED IN FUTURE ; FINANCIAL PROVISIONS 7 . EXPECTS THAT THE CENTRE WILL PRODUCE RECOMMENDATIONS FOR THE REVISION OF ITS FINANCIAL PROVISIONS AS FAR AS TENDERING SYSTEMS FOR RESEARCH CONTRACTS ARE CONCERNED AND ALSO WILL PUT FORWARD ANY OTHER SUGGESTIONS FOR AMENDMENTS CONSIDERED TO BE USEFUL ; ANALYSIS OF EXPENDITURE 8 . ASKS THE CENTRE TO REQUIRE THE RECIPIENTS OF RESEARCH CONTRACTS TO COMPLETE A STANDARD FORM OF CONTRACT DESIGNED BY THE CENTRE TO INCLUDE THE EXPENSE BREAKDOWN OF THE CONTRACT SO AS TO SATISFY THE WISHES OF THE COURT OF AUDITORS .